Order entered November 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01007-CV

                  IN RE J.C. PENNEY COMPANY INC., ET AL, Relators

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00735

                                            ORDER
       The Court has received the parties’ November 4, 2013, joint status report. The Court

STAYS this proceeding until DECEMBER 6, 2013. The Court ORDERS the parties to submit,

on or before that date, either a joint motion to dismiss this proceeding or a joint status report

explaining why the trial court’s judgment is not final.



                                                       /s/   DAVID EVANS
                                                             JUSTICE